EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 

Referring to claim 15, line 9, replace “formsa new record” to “forms a new record”.

Referring to claim 19, lines 1-2, replace “the unique record of information” to “the unique information”.

Referring to claim 20, lines 1-2, replace “the unique record of information” to “the unique information”.
 
Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed June 20, 2022. 

The proposed amendment has been entered and made of record.  Claims 15 and 16 have been amended to more particularly point out and distinctly claim the invention.   
Claims 1-14 has been cancelled.

Applicant's amendment and arguments with respect to the pending claims 15-20, filed June 20, 2022, places the application in condition for allowance. 

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or suggest that one or more processors configure to:
access a unique student profile of a student; 
access a unique trainer profile of a trainer; 
initiate an electronic delivery of a professional documentation via the trainer to send to the student, the professional documentation comprising unique information to identify the student; and 
accept the electronic delivery of the professional documentation via the student; and 
wherein each electronic delivery of professional documentation forms a new record, the new record being one record in a registry comprising a plurality of sequential records, the new record containing a cryptographic hash of a previous record such that the previous record cannot be altered retroactively without alteration of all subsequent records, the subsequent records including the new record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/NAM V NGUYEN/
Primary Examiner, Art Unit 2684